Citation Nr: 1332777	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  05-25 503	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to service connection for DDD of the lumbar spine.

3.  Entitlement to service connection for a respiratory disorder, also claimed as bronchitis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder, also claimed as a right rotator cuff injury.

5.  Entitlement to an increased disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Alpha Veterans Disability Advocates


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to January 1973.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claims of service connection for cervical and lumbar spine disorders.  The Veteran submitted a Notice of Disagreement (NOD) with these determinations in September 2004 and perfected his appeal in July 2005.

In March 2009, the claims of service connection for DDD of the cervical and lumbar spine were first reviewed by the Board, at which time the claims were denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims of service connection for connection for DDD of the cervical and lumbar spine.  The Court issued a July 2011 Memorandum Decision setting aside the March 2009 Board decision, and remanding the appeal for readjudication.

Additionally, these matters come before the Board on appeal from a March 2010 rating decision by the RO in Philadelphia, Pennsylvania, which denied the Veteran's claim of service for a respiratory disorder, denied reopening the claim of service connection for a right shoulder disorder, and increased the disability rating for service-connected bilateral hearing loss to 10 percent.  The Veteran submitted a Notice of Disagreements (NOD) with these determinations in April 2010 and perfected his appeal in March 2011.  

In April 2012, the Board remanded the issues on appeal for further examination.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1970 to January 1973.

2.  The Board was notified that the Veteran died on September [redacted], 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


		
	                                               WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


